Citation Nr: 0317144	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  02-11 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1972 to October 1975.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal of a June 2001 
rating decision of the Department of Veterans Affairs (VA) 
Waco, Texas, Regional Office (RO).  The veteran testified at 
a hearing before a decision review officer at the Waco RO in 
June 2002.  The veteran also requested a hearing before a 
Veteran's Law Judge.  He failed to report for the hearing 
scheduled in June 2003.  


FINDING OF FACT

The veteran's current foot disorders are not shown to be 
related to service.  

CONCLUSION OF LAW

Service connection for a bilateral foot disorder is not 
warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.

VA has fully complied with the mandates of the VCAA.  Well-
groundedness is not an issue.  The appellant was provided a 
copy of the decision denying his claim for service 
connection.  By the July 2002 Statement of the Case (SOC) and 
the March 2001 letter regarding the VCAA, he was advised of 
the controlling law and regulations.  These communications 
informed him what evidence was of record and advised him what 
evidence was needed to establish entitlement to the benefit 
sought.  Furthermore, they (and specifically the March 2001 
letter) advised him of the changes in duty to assist 
resulting from the VCAA, and specifically advised him of his 
and VA's responsibilities in development of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record includes the veteran's service medical records, 
medical records of VA treatment since service, reports of VA 
examinations, a transcript of the veteran's hearing, and 
statements submitted by the veteran regarding the etiology of 
his current foot problems.  There is no indication that any 
available pertinent records remain outstanding.  As noted, he 
has had the opportunity to present testimony at a hearing 
before a Decision Review Officer.  All notice and duty to 
assist requirements are met.

Factual Background

In his September 1972 report of medical history on 
examination for enlistment, the veteran indicated no history 
of foot trouble.  On examination for replacement of original 
physical exam in February 1973, the veteran's feet were 
normal.  The veteran's service medical records reveal no 
mention of complaints or findings of, or treatment for, a 
foot disorder.  On September 1975 examination for release 
from active duty, the veteran's feet were normal.  

VA outpatient treatment records show that in November 1978 
the veteran was seen with a complaint of a painful overgrown 
toenail.  On podiatry consult the veteran was found to have 
"a painful ingrown nail" on his first toe, along with 
massive plantar callosities bilaterally.  The podiatrist 
stated that all conditions were directly due to irritation by 
misfitted (short) shoes for many years.  The lesions were 
debrided.  

On VA examination in December 1978, the veteran did not 
complain of any foot problems and the examining physician 
noted a "normal musculoskeletal evaluation."  

VA outpatient treatment records from August 2000 show that 
the veteran has pins in his left ankle as a result of a 1995 
fracture.  There are no medical records present concerning 
the ankle fracture.  Records indicate that a requested foot 
exam was cancelled in August 2000 when the veteran failed to 
report for the appointment.  

On VA examination in March 2001, the veteran's medical 
history was noted to include a bilateral foot condition 
described as calluses in multiple areas to the plantar 
aspects of both feet.  He reported persistent problems with 
callus buildup and corns which were extremely painful, as 
well as problems with numbness and tingling in the fingers, 
toes and feet.  He reported he began to develop problems with 
callus development and corns to the plantar aspect of his 
feet when he was issued shoes that were too small in boot 
camp.  Physical evaluation of the right foot indicated 
diminished arch formation.  There was thickening and 
discoloration of the toenails consistent with onychomycosis 
and the fifth toe underlapped the fourth toe.  There was an 
area of increased callus with a darkened center consistent 
with a corn to the plantar aspect in the ball of foot area 
below the fourth toe.  Physical evaluation of the left foot 
revealed an area of increased callus with a darkened center 
consistent with a corn to the plantar aspect ball of foot 
below the great toe.  There was an area of increased callus 
with a darkened center consistent with a corn to the ball of 
the foot area plantar aspect of the foot below the third toe.  
There was thickening and discoloration of the toenails 
consistent with onychomycosis and the second toe overlapped 
the great toe; the fourth toe overlapped the fifth toe.  
There was decreased arch formation.  There was increased 
callus formation at the bilateral heels in the posterior 
aspect.  X-rays of the feet were interpreted as normal.  The 
diagnosis was "Feet with bilateral corns and increased 
callus with functional deficit, secondary to pain."  

During a June 2002 personal hearing at the RO, the veteran 
testified that his foot disorders began in boot camp when he 
was issued shoes that were too small.  He claimed that he 
developed blisters and calluses from the improperly fitted 
shoes and that new shoes were not provided until after he 
finished basic training several months later.  He stated that 
after bigger shoes were provided he did not have any more 
foot problems, but that he believed his current foot 
disorders were due to the shoes he wore in boot camp.  He 
discussed the current state of, and treatment for, his feet.  
When asked about when he first saw a doctor for his foot 
problems, the veteran responded that he had not sought 
medical treatment for his foot problem until about 10 years 
prior, although he had had the problem continually since 
service.  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The veteran contends that his current foot disorder is due to 
wearing ill-fitted shoes during basic training.  Service 
medical records, however, contain no mention of foot 
complaints, injury, or treatment.  In fact, the veteran 
himself has indicated that he was not evaluated for any foot 
problems in service.  The first medical evidence of foot 
problems is not seen until 1978.  The podiatrist who examined 
the veteran in 1978 stated that the veteran's foot conditions 
at the time, an ingrown nail and massive plantar callosities, 
were directly due to irritation by misfitted shoes for many 
years.  The podiatrist did not relate the veteran's foot 
problems to service or to ill-fitting shoes in service.  The 
veteran, himself, has testified that after he received new 
shoes after basic training, he had no further foot problems 
in service.  In short, while the evidence establishes that 
the veteran now has a variously diagnosed bilateral foot 
disability, there is no competent (medical) evidence relating 
such disability to service.  

While the veteran is competent to testify that his shoes in 
basic training were small and to describe current foot 
symptoms, as a layperson, he is not competent to attribute 
any current foot disability to service, footwear in service, 
or activities therein.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In cases such as this, where competent medical 
evidence of causation is essential, the veteran's lay 
statements alone are not sufficient to establish a claim for 
service connection.  See Espiritu, supra.   

The Board has considered the possibility of further 
development to determine the etiology of any current foot 
disability; however, in the absence of any objective evidence 
of disease or injury of the feet in service, any nexus 
opinion would be based entirely on speculation, and would 
have no significant probative value. 

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.  


ORDER

Service connection for a bilateral foot disorder is denied.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

